Name: Commission Regulation (EEC) No 274/82 of 4 February 1982 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28 /24 5 . 2. 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 274/82 of 4 February 1982 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products wholesale markets and ports the port of Sciacca where significant quantities of sardines and anchovies are landed ; whereas, in respect of the landing of hake, the port of Mallaig should be replaced by the port of Ayr ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 10 (3) thereof, Whereas the wholesale markets or ports in Member States to be considered as representative for a specific product should be those where a significant proportion thereof is marketed ; Whereas the list of representative wholesale markets or ports was laid down in Commission Regulation (EEC) No 2518 /70 of 10 December 1970 on price recording and fixing the list of representative wholesale markets or ports for fishery products (3), as last amended by Regulation (EEC) No 3489/80 (4) ; Whereas the trend recorded on Community markets makes it necessary to add to the list of representative HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2518/70 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20, 28 . 1 . 1976, p . 1 . I 1) OJ No L 359 , 31 . 12 . 1980 , p . 13 . (3) OJ No L 271 , 15 . 12 . 1970 , p . 15 . O OJ No L 365 , 30 . 12 . 1980 , p . 11 . 5 . 2 . 82 Official Journal of the European Communities No L 28/25 ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 100/76 1 . Herrings the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Dunmore East/Cobh Hirtshals/Skagen Killybegs Lerwick the combined markets of the combined markets of Mallaig/Oban/Ullapool/Stornoway Scheveningen/IJmuiden 2. Sardines the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala La Turballe Marseille Patras Port-Vendres Saint-GuÃ ©nolÃ © Salerno Salonika Sciacca Sete Trapani Viareggio 3 . Redfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Ostende 4 . Cod the combined markets of Aberdeen/Peterhead the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Esbjerg/ThyborÃ ¸n Grimsby/Hull IJmuiden Ostende 5 . Saithe the combined markets of the combined markets of the combined markets of Aberdeen Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient 6 . Haddock the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende No L 28/26 Official Journal of the European Communities 5. 2. 82 the combined markets of7 . Whiting Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 8 . Mackerel the combined markets of Boulogne-sur-Mer Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs Mallaig/Ullapool Newlyn the combined markets of Piraeus Plymouth 9 . Anchovies Ancona/Cesenaticothe combined markets of the combined markets of Chioggia/Porto Garibaldi Kavala Patras Piraeus Port-Vendres Pozzuoli Saint-Jean-de-Luz Salerno Salonika Sciacca Trapani Viareggio 10 . Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden Zeebrugge Ayr La Rochelle Lorient 1 1 . Hake II . Products listed in Annex I (C) to Regulation (EEC) No 100/76 Shrimps of the genus Crangon spp the combined markets of Cuxhaven/Dorum/Spieka/Wremen Den Oever Husum Zeebrugge III . Products listed in Annex II to Regulation (EEC) No 100/76 1 . Sardines the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/Saint-Jean-de-Luz Kavala Salonika Anzio Bari 2. Sea-beam of the species Dentex dentex and Pagellus Piraeus San Benedetto del Tronto Anzio Bari 3 . Squid (Loligo spp) Piraeus San Benedetto del Tronto Anzio Bari 4 . Squid (Ommastrephes sagittatus, Todarodes sagittatus, Illex spp) Piraeus San Benedetto del Tronto 5 . 2 . 82 Official Journal of the European Communities No L 28/27 Anzio Bari 5. Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti Piraeus San Benedetto del Tronto Anzio Bari 6 . Octopus Piraeus San Benedetto del Tronto IV. Products listed in Annex III (A) of Regulation (EEC) No 100/76 All species of tunny Audierne Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani